Case 17-35566-KLP
  Case              Doc 144
       3:19-cv-00388-MHL     Filed 01/28/20
                          Document  10 Filed Entered
                                             01/27/2001/28/20
                                                       Page 113:28:12   Desc707
                                                              of 10 PageID#  Main
                            Document     Page 1 of 10
Case 17-35566-KLP
  Case              Doc 144
       3:19-cv-00388-MHL     Filed 01/28/20
                          Document  10 Filed Entered
                                             01/27/2001/28/20
                                                       Page 213:28:12   Desc708
                                                              of 10 PageID#  Main
                            Document     Page 2 of 10
Case 17-35566-KLP
  Case              Doc 144
       3:19-cv-00388-MHL     Filed 01/28/20
                          Document  10 Filed Entered
                                             01/27/2001/28/20
                                                       Page 313:28:12   Desc709
                                                              of 10 PageID#  Main
                            Document     Page 3 of 10
Case 17-35566-KLP
  Case              Doc 144
       3:19-cv-00388-MHL     Filed 01/28/20
                          Document  10 Filed Entered
                                             01/27/2001/28/20
                                                       Page 413:28:12   Desc710
                                                              of 10 PageID#  Main
                            Document     Page 4 of 10
Case 17-35566-KLP
  Case              Doc 144
       3:19-cv-00388-MHL     Filed 01/28/20
                          Document  10 Filed Entered
                                             01/27/2001/28/20
                                                       Page 513:28:12   Desc711
                                                              of 10 PageID#  Main
                            Document     Page 5 of 10
Case 17-35566-KLP
  Case              Doc 144
       3:19-cv-00388-MHL     Filed 01/28/20
                          Document  10 Filed Entered
                                             01/27/2001/28/20
                                                       Page 613:28:12   Desc712
                                                              of 10 PageID#  Main
                            Document     Page 6 of 10
Case 17-35566-KLP
  Case              Doc 144
       3:19-cv-00388-MHL     Filed 01/28/20
                          Document  10 Filed Entered
                                             01/27/2001/28/20
                                                       Page 713:28:12   Desc713
                                                              of 10 PageID#  Main
                            Document     Page 7 of 10
Case 17-35566-KLP
  Case              Doc 144
       3:19-cv-00388-MHL     Filed 01/28/20
                          Document  10 Filed Entered
                                             01/27/2001/28/20
                                                       Page 813:28:12   Desc714
                                                              of 10 PageID#  Main
                            Document     Page 8 of 10
Case 17-35566-KLP
  Case              Doc 144
       3:19-cv-00388-MHL     Filed 01/28/20
                          Document  10 Filed Entered
                                             01/27/2001/28/20
                                                       Page 913:28:12   Desc715
                                                              of 10 PageID#  Main
                            Document     Page 9 of 10
Case
 Case17-35566-KLP   Doc 144
      3:19-cv-00388-MHL      Filed 01/28/20
                         Document            Entered 01/28/20
                                    10 Filed 01/27/20 Page 1013:28:12  Desc716
                                                              of 10 PageID# Main
                           Document     Page 10 of 10
